SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1223
KA 13-01583
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

FRANCIS S. SMITH, ALSO KNOWN AS FRANCIS SMITH,
DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ALAN WILLIAMS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered May 2, 2013. The judgment convicted defendant,
upon his plea of guilty, of attempted burglary in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: In appeal No. 1 and appeal No. 2, defendant appeals
from separate judgments convicting him upon his pleas of guilty of
attempted burglary in the second degree (Penal Law §§ 110.00, 140.25
[2]). Both pleas were entered during one plea proceeding, during
which defendant waived his right to appeal. We reject defendant’s
challenge in each appeal to the validity of the waiver of the right to
appeal. “The written waiver of the right to appeal, together with
defendant’s responses during the plea proceeding, establish that the
waiver was voluntarily, knowingly, and intelligently entered” (People
v Griner, 50 AD3d 1557, 1558, lv denied 11 NY3d 737; see People v
Ramos, 7 NY3d 737, 738). The valid waiver of the right to appeal
encompasses defendant’s challenge in each appeal to the severity of
the sentence, including the period of postrelease supervision (see
People v Raynor, 107 AD3d 1567, 1568, lv denied 22 NY3d 1090; People v
McMullen, 94 AD3d 1434, 1434-1435, lv denied 19 NY3d 964; People v
Laskowski, 46 AD3d 1383, 1384). Although defendant’s challenge in
each appeal to the validity of the orders of protection issued by
County Court survives his waiver of the right to appeal (see People v
Smith, 83 AD3d 1213, 1214; People v Victor, 20 AD3d 927, 928, lv
denied 5 NY3d 833, reconsideration denied 5 NY3d 885), he failed to
preserve those challenges for our review inasmuch as he did not object
to the orders of protection either during the plea proceeding or at
sentencing (see People v Russell, 120 AD3d 1594, 1594-1595; Smith, 83
                                 -2-                          1223
                                                         KA 13-01583

AD3d at 1213-1214). Indeed, defense counsel specifically advised the
court that defendant had no objection to entry of the orders at issue.
We therefore decline to exercise our power to review defendant’s
challenges as a matter of discretion in the interest of justice (see
CPL 470.15 [3] [c]).




Entered:   November 21, 2014                    Frances E. Cafarell
                                                Clerk of the Court